(CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Index Identification Capital Stock Breakdown 1 Earnings Distribution 2 Individual Financial Statements Balance Sheet Assets 3 Balance Sheet Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2016 to 06/30/2016 9 Statement of Changes in Shareholders' Equity - from 01/01/2015 to 06/30/2015 10 Statement of Added Value 11 Consolidated Financial Statements Balance Sheet Assets 12 Balance Sheet Liabilities 13 Statement of Income 15 Statement of Comprehensive Income 16 Statement of Cash Flows 17 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2016 to 06/30/2016 18 Statement of Changes in Shareholders' Equity - from 01/01/2015 to 06/30/2015 19 Statement of Added Value 20 Management Report 21 Explanatory Notes 55 Breakdown of the Capital by Owner 133 Declarations and Opinion Independent Auditors' Report on Review of Quartely Financial Information 134 Opinion of the Audit Commitee 136 Statement of Executive Board on the Quartely Financial Information and Independent Auditor's Report on Review of Interim Financial Information 137 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Identification / Capital Stock Breakdown Number of shares Current Quarter (Units) 06.30.16 Paid-in Capital Common 812,473,246 Preferred - Total 812,473,246 Treasury Shares Common 13,505,317 Preferred - Total 13,505,317 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Identification / Earnings Distribution Event Approval Corporate action Begin payments Type os shares Earning per share Executive Board Meeting December 17, 2015 Dividend February 12, 2016 Common 0.11290 Executive Board Meeting December 17, 2015 Interest on shareholders’ equity February 12, 2016 Common 0.58446 Executive Board Meeting February 25, 2016 Dividend April 01, 2016 Common 0.12175 Executive Board Meeting June 30, 2016 Interest on shareholders’ equity August 15, 2016 Common 0.64235 2 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Individual FS /Balance Sheet Assets (in thousands of Brazilian Reais) Account Code Account Description Current Quarter Previous Year 1 Total Assets 39,952,393 38,019,602 1.01 Current Assets 15,380,530 12,212,817 1.01.01 Cash and Cash Equivalents 1,927,035 845,085 1.01.02 Marketable Securities 297,884 197,807 1.01.02.01 Financial Investments Evaluated at Fair Value 297,884 197,807 1.01.02.01.01 Held for Trading 297,884 197,807 1.01.03 Trade Accounts Receivable 6,107,643 5,230,261 1.01.03.01 Trade Accounts Receivable 5,981,071 4,948,745 1.01.03.02 Other Receivables 126,572 281,516 1.01.04 Inventories 3,051,837 2,703,330 1.01.05 Biological Assets 1,617,440 1,322,317 1.01.06 Recoverable Taxes 1,027,035 1,074,175 1.01.06.01 Current Recoverable Taxes 1,027,035 1,074,175 1.01.08 Other Current Assets 1,351,656 839,842 1.01.08.02 Assets of Discontinued Operations 22,741 32,442 1.01.08.02.01 Assets of Discontinued Operations and Held for Sale 22,741 32,442 1.01.08.03 Other 1,328,915 807,400 1.01.08.03.01 Interest on Shareholders' Equity Receivable 10,155 23,138 1.01.08.03.02 Derivatives 519,816 118,680 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 81,177 78,801 1.01.08.03.05 Other 659,767 586,781 1.01.08.03.06 Restricted Cash 58,000 - 1.02 Non-current Assets 24,571,863 25,806,785 1.02.01 Non-current Assets 5,169,386 5,044,128 1.02.01.01 Financial Investments Evaluated at Fair Value 265,640 385,700 1.02.01.01.02 Available for Sale 265,640 385,700 1.02.01.02 Marketable Securities Valued at Amortized Cost 75,071 70,338 1.02.01.02.01 Held to Maturity 75,071 70,338 1.02.01.03 Trade Accounts Receivable 202,616 232,223 1.02.01.03.01 Trade Accounts Receivable 14,885 4,133 1.02.01.03.02 Other Receivables 187,731 228,090 1.02.01.05 Biological Assets 817,664 760,267 1.02.01.06 Deferred Taxes 1,120,702 1,248,880 1.02.01.06.01 Deferred Income Tax and Social Contribution 1,120,702 1,248,880 1.02.01.09 Other Non-current Assets 2,687,693 2,346,720 1.02.01.09.03 Judicial Deposits 822,342 725,324 1.02.01.09.04 Recoverable Taxes 1,228,602 942,147 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 52,177 74,164 1.02.01.09.07 Restricted Cash 459,898 479,828 1.02.01.09.08 Other 124,674 125,257 1.02.02 Investments 5,358,665 7,210,114 1.02.02.01 Investments 5,358,665 7,210,114 1.02.02.01.01 Equity in Associates 18,085 27,004 1.02.02.01.02 Interest on Wholly-owned Subsidiaries 5,339,473 7,182,003 1.02.02.01.04 Other 1,107 1,107 1.02.03 Property, Plant and Equipment, Net 10,571,346 10,100,986 1.02.03.01 Property, Plant and Equipment in Operation 9,624,127 9,264,458 1.02.03.02 Property, Plant and Equipment Leased 127,275 120,696 1.02.03.03 Property, Plant and Equipment in Progress 819,944 715,832 1.02.04 Intangible 3,472,466 3,451,557 1.02.04.01 Intangible 3,472,466 3,451,557 1.02.04.01.02 Software 147,334 149,938 1.02.04.01.03 Trademarks 1,173,000 1,173,000 1.02.04.01.04 Other 19,791 10,048 1.02.04.01.05 Goodwill 2,096,587 2,096,587 1.02.04.01.06 Software Leased 35,754 21,984 3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Individual FS /Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Quarter Previous Year 2 Total Liabilities 39,952,393 38,019,602 2.01 Current Liabilities 12,015,357 10,350,198 2.01.01 Social and Labor Obligations 183,971 104,724 2.01.01.01 Social Obligations 107,474 15,031 2.01.01.02 Labor Obligations 76,497 89,693 2.01.02 Trade Accounts Payable 5,215,739 5,199,319 2.01.02.01 Domestic Suppliers 4,105,258 3,933,753 2.01.02.01.01 Domestic Suppliers 3,779,951 3,248,156 2.01.02.01.02 Supply Chain Finance 325,307 685,597 2.01.02.02 Foreign Suppliers 1,110,481 1,265,566 2.01.02.02.01 Foreign Suppliers 692,162 776,569 2.01.02.02.02 Supply Chain Finance 418,319 488,997 2.01.03 Tax Obligations 418,217 196,780 2.01.03.01 Federal Tax Obligations 186,754 82,999 2.01.03.01.01 Income and Social Contribution Payable 81,738 - 2.01.03.01.02 Other Federal 105,016 82,999 2.01.03.02 State Tax Obligations 228,578 110,912 2.01.03.03 Municipal Tax Obligations 2,885 2,869 2.01.04 Short Term Debts 3,069,834 2,525,646 2.01.04.01 Short Term Debts 3,069,834 2,525,646 2.01.04.01.01 Local Currency 1,549,513 1,462,046 2.01.04.01.02 Foreign Currency 1,520,321 1,063,600 2.01.05 Other Obligations 2,403,983 1,737,973 2.01.05.01 Advances from related parties 929,342 17,492 2.01.05.01.04 Advances from related parties 929,342 17,492 2.01.05.02 Other 1,474,641 1,720,481 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 438,535 518,450 2.01.05.02.04 Derivatives 852,858 619,874 2.01.05.02.05 Management and Employees Profit Sharing 6,827 264,633 2.01.05.02.08 Other Obligations 176,421 317,524 2.01.06 Provisions 723,613 585,756 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 270,063 223,766 2.01.06.01.01 Tax Risk Provisions 84,084 47,923 2.01.06.01.02 Social Security and Labor Risk Provisions 160,430 153,210 2.01.06.01.04 Civil Risk Provisions 25,549 22,633 2.01.06.02 Other Provisons 453,550 361,990 2.01.06.02.04 Vacations & Christmas Bonuses Provisions 386,286 294,726 2.01.06.02.05 Employee Benefits Provisions 67,264 67,264 2.02 Non-current Liabilities 15,378,320 14,152,627 2.02.01 Long-term Debt 12,380,085 11,054,455 2.02.01.01 Long-term Debt 12,380,085 11,054,455 2.02.01.01.01 Local Currency 5,365,421 2,357,579 2.02.01.01.02 Foreign Currency 7,014,664 8,696,876 2.02.02 Other Obligations 1,764,789 1,909,243 2.02.02.01 Liabilities with Related Parties 995,361 1,208,007 2.02.02.01.04 Advances from Related Parties and Other Liabilities 995,361 1,208,007 2.02.02.02 Other 769,428 701,236 2.02.02.02.06 Other Obligations 769,428 701,236 4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Individual FS /Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Quarter Previous Year 2.02.04 Provisions 1,233,446 1,188,929 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 982,031 957,149 2.02.04.01.01 Tax Risk Provisions 161,151 190,908 2.02.04.01.02 Social Security and Labor Risk Provisions 248,400 206,258 2.02.04.01.04 Civil Risk Provision 55,538 43,041 2.02.04.01.05 Contingent Liability 516,942 516,942 2.02.04.02 Other Provisons 251,415 231,780 2.02.04.02.04 Employee Benefits Provisions 251,415 231,780 2.03 Shareholders' Equity 12,558,716 13,516,777 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves (709,685) (3,940,955) 2.03.02.01 Goodwill on the Shares Issuance 166,192 174,014 2.03.02.04 Granted Options 194,613 160,323 2.03.02.05 Treasury Shares (723,856) (3,947,933) 2.03.02.07 Gain on Disposal of Shares (39,059) 2.03.02.08 Goodwill on Acquisition of Non-Controlling Entities (47,417) 2.03.02.09 Acquisition of Non-Controlling Entities (240,883) 2.03.04 Profit Reserves 1,754,636 6,076,775 2.03.04.01 Legal Reserves 540,177 540,177 2.03.04.02 Statutory Reserves 646,601 5,019,408 2.03.04.07 Tax Incentives Reserve 567,858 517,190 2.03.05 Accumulated Earnings 19,000 - 2.03.08 Other Comprehensive Income (965,706) (1,079,514) 2.03.08.01 Derivative Financial Intruments (297,028) (1,123,196) 2.03.08.02 Financial Instruments (Available for Sale) (8,466) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency 32,277 2.03.08.04 Actuarial Losses 27,404 19,871 5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Individual FS / Statement of Income (in thousands of Brazilian Reais) Account Code Account Description Current Quarter 04.01.16 to Accumulated Current Year 01.01.16 to Previous Quarter 04.01.15 to Accumulated Previous Year 01.01.15 to 3.01 Net Sales 7,315,165 13,930,157 6,734,237 12,587,115 3.02 Cost of Goods Sold (5,564,824) (10,726,669) (4,915,562) (9,343,238) 3.03 Gross Profit 1,750,341 3,203,488 1,818,675 3,243,877 3.04 Operating (Expenses) Income (2,018,502) (3,327,361) (933,119) (1,201,727) 3.04.01 Selling (916,176) (1,829,039) (958,906) (1,879,969) 3.04.02 General and Administrative (75,306) (144,119) (67,862) (135,822) 3.04.04 Other Operating Income 25,680 69,580 14,596 28,518 3.04.05 Other Operating Expenses (103,254) (180,937) (193,227) (438,666) 3.04.06 Income from Associates and Joint Ventures (1,242,846) 272,280 1,224,212 3.05 Income Before Financial and Tax Results (123,873) 885,556 2,042,150 3.06 Financial Results 285,022 178,852 (473,325) (1,116,522) 3.06.01 Financial Income 1,257,385 2,256,553 (135,533) 698,542 3.06.02 Financial Expenses (972,363) (2,077,701) (337,792) (1,815,064) 3.07 Income Before Taxes 16,861 54,979 412,231 925,628 3.08 Income and Social Contribution 13,745 14,689 (47,773) (99,543) 3.08.01 Current (151,429) (243,891) 2,779 3,798 3.08.02 Deferred 165,174 258,580 (50,552) (103,341) 3.09 Net Income from Continued Operations 30,606 69,668 364,458 826,085 3.10 Net Income from Discontinued Operations - - (10,051) (7,072) 3.10.01 Net Income/Loss of Discontinued Operations, Net - - (10,051) (7,072) 3.11 Net Income 30,606 69,668 354,407 819,013 3.99 Earnings per Share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 0.03803 0.08656 0.41557 0.96036 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 0.03803 0.08656 0.41525 0.95961 6 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Individual FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Account Code Account Description Current Quarter 04.01.16 to Accumulated Current Year 01.01.16 to Previous Quarter 04.01.15 to Accumulated Previous Year 01.01.15 to 4.01 Net Income 30,606 69,668 354,407 819,013 4.02 Other Comprehensive Income (92,738) 113,808 191,100 (52,068) 4.02.01 Gains (Losses) in Foreign Currency Translation Adjustments (655,307) (39,490) 111,268 4.02.02 Unrealized Gains (Losses) in Available for Sale Marketable Securities (104,598) 1,699 18,223 4.02.03 Taxes on unrealized gains (losses) on investments on available for sale 21,016 40,012 (102) (67) 4.02.04 Unrealized gains (losses) on cash flow hedge 451,813 1,250,347 334,712 (289,803) 4.02.05 Taxes on unrealized gains (losses) on cash flow hedge (424,179) (110,206) 99,337 4.02.06 Actuarial gains (losses) on pension and post-employment plans 5,705 11,415 6,798 13,596 4.02.07 Taxes on realized gains (losses) on pension post-employment plans (3,882) (2,311) (4,622) 4.03 Comprehensive Income (62,132) 183,476 545,507 766,945 7 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Individual FS / Statement of Cash Flow (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.16 to 06.30.16 Accumulated Previous Year 01.01.15 to 06.30.15 6.01 Net Cash Provided by Operating Activities 2,521,590 6.01.01 Cash from Operations (75,587) 1,836,045 6.01.01.01 Net Income for the Period 69,668 826,085 6.01.01.03 Depreciation and Amortization 365,749 327,916 6.01.01.04 Depreciation and Depletion of Biological Assets 307,361 265,601 6.01.01.05 Results on Disposals of Property, Plant and Equipments 9,885 16,840 6.01.01.07 Deferred Income Tax (258,580) 103,341 6.01.01.08 Provision for Tax, Civil and Labor Risks 133,971 46,837 6.01.01.09 Other Provisions (36,263) 193,608 6.01.01.10 Interest and Exchange Rate Variations 1,280,029 6.01.01.11 Equity Pick-Up 1,242,846 (1,224,212) 6.01.02 Changes in Operating Assets and Liabilities 657,238 6.01.02.01 Trade Accounts Receivable (1,007,083) 1,168,798 6.01.02.02 Inventories (347,892) (19,268) 6.01.02.03 Trade Accounts Payable 474,462 387,228 6.01.02.04 Supply Chain Finance (430,968) - 6.01.02.05 Payment of Tax, Civil and Labor Risks Provisions (81,394) 6.01.02.06 Others Rights and Obligations 1,058,244 9,968 6.01.02.07 Investment in Held for Trading Securities (76,873) 6.01.02.08 Redemption of Held for Trading Securities 118,088 163,466 6.01.02.11 Other Financial Assets and Liabilities 1,074,411 (509,573) 6.01.02.12 Payment of Interest (414,215) (286,240) 6.01.02.14 Interest on Shareholders' Equity Received 11,618 14,834 6.01.02.15 Biological assets - Current (295,123) (113,708) 6.01.03 Other - 28,307 6.01.03.01 Net Cash Provided by Operating Activities from Discontinued Operations - 28,307 6.02 Net Cash Provided by Investing Activities (912,271) 6.02.05 Redemptions of Restricted Cash (Investments) (11,934) 6.02.06 Additions to Property, Plant and Equipment (537,543) 6.02.07 Receivable from Disposals of Property, Plant and Equipment 57,224 60,996 6.02.08 Capital increase in subsidiaries - (93,825) 6.02.09 Additions to Intangible (48,155) (24,258) 6.02.10 Additions to Biological Assets - Non-current (276,531) 6.02.11 Investments in Associates and Joint Venturies (869) 6.02.17 Net Cash Applied in Investing Activities from Discontinued Operations - (28,307) 6.03 Net Cash Provided by Financing Activities 2,485,843 (2,728,986) 6.03.01 Proceeds from Debt Issuance 4,752,040 2,448,788 6.03.02 Payment of Debt (1,064,363) (3,449,588) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (463,254) 6.03.06 Treasury Shares Acquisition (543,258) (1,292,293) 6.03.07 Treasury Shares Disposal 4,475 27,361 6.04 Exchange Rate Variation on Cash and Cash Equivalents 13,103 6.05 Increase (Decrease) in Cash and Cash Equivalents 1,081,950 (1,106,564) 6.05.01 At the Beginning of the Period 845,085 1,979,357 6.05.02 At the End of the Period 1,927,035 872,793 8 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Individual FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2016 to 06/30/2016 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity 5.01 Balance at January 1, 2016 12,460,471 (3,940,955) 6,076,775 - (1,079,514) 13,516,777 5.03 Opening Balance Adjusted 12,460,471 (3,940,955) 6,076,775 - (1,079,514) 13,516,777 5.04 Share-based Payments - 3,231,270 (4,372,807) - - (1,141,537) 5.04.03 Options Granted - 34,290 - - - 34,290 5.04.04 Treasury Shares Acquired - (543,258) - - - (543,258) 5.04.05 Treasury Shares Sold - 5,953 - - - 5,953 5.04.06 Dividends - - (98,210) - - (98,210) 5.04.07 Interest on Shareholders' Equity - - (513,215) - - (513,215) 5.04.08 Gain on Disposal of Shares - (1,478) - - - (1,478) 5.04.09 Treasury Shares Canceled - 3,761,382 (3,761,382) - - - 5.04.10 Valuation of Shares - (7,822) - - - (7,822) 5.04.11 Options Canceled - (17,797) - - - (17,797) 5.04.13 Participation of Non-Controlling Shareholders' - 5.05 Total Comprehensive Income - - - 69,668 113,808 183,476 5.05.01 Net Income for the Period - - - 69,668 - 69,668 5.05.02 Other Comprehensive Income - 113,808 113,808 5.05.02.01 Financial Instruments Adjustments - 1,250,347 1,250,347 5.05.02.02 Tax on Financial Instruments Adjustments - (424,179) (424,179) 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - (104,598) (104,598) 5.05.02.07 Tax on Unrealized Loss in Available for Sale Marketable Securities - 40,012 40,012 5.05.02.08 Actuarial Gains on Pension and Post-employment Plans - 7,533 7,533 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (655,307) (655,307) 5.06 Statements of Changes in Shareholders' Equity - - 50,668 (50,668) - - 5.06.08 Tax Incentives Reserve - - 50,668 (50,668) - - 5.07 Balance at June 30, 2016 12,460,471 (709,685) 1,754,636 19,000 (965,706) 12,558,716 9 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Individual FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2015 to 06/30/2015 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity 5.01 Balance at January 1, 2015 12,460,471 (195,428) 3,945,825 - (620,391) 15,590,477 5.03 Opening Balance Adjusted 12,460,471 (195,428) 3,945,825 - (620,391) 15,590,477 5.04 Share-based Payments - (1,403,152) - (425,859) - (1,829,011) 5.04.03 Options Granted - 9,633 - - - 9,633 5.04.04 Treasury Shares Acquired - (1,292,293) - - - (1,292,293) 5.04.05 Treasury Shares Sold - 40,096 - - - 40,096 5.04.07 Interest on Shareholders' Equity - - - (425,859) - (425,859) 5.04.08 Gain on Disposal of Shares - (12,735) - - - (12,735) 5.04.10 Valuation of shares - 111,248 - - - 111,248 5.04.12 Acquisition of Non-Controlling Entities - (259,101) - - - (259,101) 5.04.13 Participation of Non-Controlling Shareholders' - 5.05 Total Comprehensive Income - - - 819,013 (52,068) 766,945 5.05.01 Net Income for the Period - - - 819,013 - 819,013 5.05.02 Other Comprehensive Income - (52,068) (52,068) 5.05.02.01 Financial Instruments Adjustments - (289,803) (289,803) 5.05.02.02 Tax on Financial Instruments Adjustments - 99,337 99,337 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - 18,223 18,223 5.05.02.07 Tax on Unrealized Gain in Available for Sale Marketable Securities - (67) (67) 5.05.02.08 Actuarial gains on pension and post-employment plans - 8,974 8,974 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - 111,268 111,268 5.06 Statements of Changes in Shareholders' Equity - - 54,087 (54,087) - - 5.06.08 Tax Incentives Reserve - - 54,087 (54,087) - - 5.07 Balance at June 30, 2015 12,460,471 (1,598,580) 3,999,912 339,067 (672,459) 14,528,411 10 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Individual FS / Statement of Value Added (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.16 to 06.30.16 Accumulated Previous Year 01.01.15 to 06.30.15 7.01 Revenues 15,923,344 14,108,028 7.01.01 Sales of Goods, Products and Services 15,263,207 13,927,733 7.01.02 Other Income (92,990) (244,237) 7.01.03 Revenue Related to Construction of Own Assets 717,132 482,770 7.01.04 (Provision) Reversal for Doubtful Accounts Reversal 35,995 (58,238) 7.02 Raw Material Acquired from Third Parties (9,081,731) 7.02.01 Costs of Products and Goods Sold (7,340,441) 7.02.02 Materials, Energy, Third Parties Services and Other (1,747,341) 7.02.03 Recovery (Loss) of Assets Values 615 6,051 7.03 Gross Added Value 5,392,250 5,026,297 7.04 Retentions (673,110) (593,517) 7.04.01 Depreciation, Amortization and Exhaustion (673,110) (593,517) 7.05 Net Added Value 4,719,140 4,432,780 7.06 Received from Third Parties 1,014,259 1,923,360 7.06.01 Equity Pick-Up (1,242,846) 1,224,212 7.06.02 Financial Income 2,256,553 698,542 7.06.03 Other 552 606 7.07 Added Value to be Distributed 5,733,399 6,356,140 7.08 Distribution of Added Value 5,733,399 6,356,140 7.08.01 Payroll 1,981,788 1,951,083 7.08.01.01 Salaries 1,496,931 1,508,836 7.08.01.02 Benefits 377,551 341,059 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 107,306 101,188 7.08.02 Taxes, Fees and Contributions 1,484,325 1,637,307 7.08.02.01 Federal 703,365 875,402 7.08.02.02 State 763,757 747,068 7.08.02.03 Municipal 17,203 14,837 7.08.03 Capital Remuneration from Third Parties 2,197,618 1,941,665 7.08.03.01 Interests 2,096,583 1,824,472 7.08.03.02 Rents 101,035 117,193 7.08.04 Interest on Own Capital 69,668 826,085 7.08.04.01 Interest on Shareholders' Equity 513,215 425,859 7.08.04.02 Dividends 98,210 - 7.08.04.03 Retained Earnings (541,757) 400,226 11 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Code Account Description Current Quarter Previous Year 1 Total Assets 41,554,896 40,388,014 1.01 Current Assets 18,053,246 19,180,049 1.01.01 Cash and Cash Equivalents 4,630,909 5,362,890 1.01.02 Marketable Securities 671,814 734,711 1.01.02.01 Financial Investments Evaluated at Fair Value 671,814 734,711 1.01.02.01.01 Held for Trading 363,402 375,562 1.01.02.01.02 Available for Sale 308,412 359,149 1.01.03 Trade Accounts Receivable 3,513,898 4,180,024 1.01.03.01 Trade Accounts Receivable 3,377,761 3,876,308 1.01.03.02 Other Receivables 136,137 303,716 1.01.04 Inventories 4,724,899 4,032,911 1.01.05 Biological Assets 1,646,538 1,329,861 1.01.06 Recoverable Taxes 1,237,580 1,231,759 1.01.06.01 Current Recoverable Taxes 1,237,580 1,231,759 1.01.08 Other Current Assets 1,627,608 2,307,893 1.01.08.02 Assets of Discontinued Operations 36,760 32,448 1.01.08.02.01 Assets of Discontinued Operations and Held for Sale 36,760 32,448 1.01.08.03 Other 1,590,848 2,275,445 1.01.08.03.01 Interest on Shareholders' Equity Receivable 8,152 21,586 1.01.08.03.02 Derivatives 525,763 129,387 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 81,177 78,801 1.01.08.03.05 Other 793,576 699,397 1.01.08.03.06 Restricted Cash 182,180 1,346,274 1.02 Non-current Assets 23,501,650 21,207,965 1.02.01 Non-current Assets 5,272,313 5,095,410 1.02.01.01 Financial Investments Evaluated at Fair Value 265,640 385,700 1.02.01.01.02 Available for Sale 265,640 385,700 1.02.01.02 Marketable Securities Evaluated at Amortized Cost 75,071 70,338 1.02.01.02.01 Held to Maturity 75,071 70,338 1.02.01.03 Trade Accounts Receivable 206,610 234,914 1.02.01.03.01 Trade Accounts Receivable 14,885 4,133 1.02.01.03.02 Other Receivables 191,725 230,781 1.02.01.05 Biological Assets 843,975 761,022 1.02.01.06 Deferred Taxes 1,160,625 1,255,976 1.02.01.06.01 Deferred Income Tax and Social Contribution 1,160,625 1,255,976 1.02.01.09 Other Non-current Assets 2,720,392 2,387,460 1.02.01.09.03 Judicial Deposits 829,024 732,106 1.02.01.09.04 Recoverable Taxes 1,252,774 968,705 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 52,177 74,164 1.02.01.09.07 Restricted Cash 459,898 479,828 1.02.01.09.08 Other 126,519 132,657 1.02.02 Investments 75,361 185,892 1.02.02.01 Investments 75,361 185,892 1.02.02.01.01 Equity in Associates 73,989 184,416 1.02.02.01.04 Other 1,372 1,476 1.02.03 Property, Plant and Equipment, Net 11,526,050 10,915,752 1.02.03.01 Property, Plant and Equipment in Operation 10,419,863 10,005,274 1.02.03.02 Property, Plant and Equipment Leased 129,393 120,696 1.02.03.03 Property, Plant and Equipment in Progress 976,794 789,782 1.02.04 Intangible 6,627,926 5,010,911 1.02.04.01 Intangible 6,627,926 5,010,911 1.02.04.01.02 Software 172,257 180,292 1.02.04.01.03 Trademarks 1,314,695 1,372,018 1.02.04.01.04 Other 503,731 658,515 1.02.04.01.05 Goodwill 4,601,489 2,778,102 1.02.04.01.06 Software Leased 35,754 21,984 12 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Code Account Description Current Quarter Previous Year 2 Total Liabilities 41,554,896 40,388,014 2.01 Current Liabilities 13,035,368 11,621,113 2.01.01 Social and Labor Obligations 255,245 159,189 2.01.01.01 Social Obligations 140,705 29,382 2.01.01.02 Labor Obligations 114,540 129,807 2.01.02 Trade Accounts Payable 6,090,270 5,919,587 2.01.02.01 Domestic Suppliers 4,105,341 3,933,757 2.01.02.01.01 Domestic Suppliers 3,780,034 3,248,160 2.01.02.01.02 Supply Chain Finance 325,307 685,597 2.01.02.02 Foreign Suppliers 1,984,929 1,985,830 2.01.02.02.01 Foreign Suppliers 1,566,610 1,496,833 2.01.02.02.02 Supply Chain Finance 418,319 488,997 2.01.03 Tax Obligations 535,080 353,278 2.01.03.01 Federal Tax Obligations 264,371 177,911 2.01.03.01.01 Income Tax and Social Contribution Payable 142,393 80,692 2.01.03.01.02 Other Federal 121,978 97,219 2.01.03.02 State Tax Obligations 267,709 172,497 2.01.03.03 Municipal Tax Obligations 3,000 2,870 2.01.04 Short Term Debts 3,748,265 2,628,179 2.01.04.01 Short Term Debts 3,748,265 2,628,179 2.01.04.01.01 Local Currency 1,549,513 1,462,046 2.01.04.01.02 Foreign Currency 2,198,752 1,166,133 2.01.05 Other Obligations 1,647,978 1,943,481 2.01.05.02 Other 1,647,978 1,943,481 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 438,763 518,450 2.01.05.02.04 Derivatives 892,201 666,602 2.01.05.02.05 Management and Employees Profit Sharing 10,025 296,292 2.01.05.02.08 Other Obligations 306,989 462,137 2.01.06 Provisions 758,530 617,399 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 274,756 231,389 2.01.06.01.01 Tax Risk Provisions 84,335 49,228 2.01.06.01.02 Social Security and Labor Risk Provisions 164,872 159,528 2.01.06.01.04 Civil Risk Provisions 25,549 22,633 2.01.06.02 Other Provisons 483,774 386,010 2.01.06.02.04 Vacations and Christmas Bonuses Provisions 416,510 318,746 2.01.06.02.05 Employee Benefits Provisions 67,264 67,264 2.02 Non-current Liabilities 15,658,276 14,931,048 2.02.01 Long-term Debt 13,211,572 12,551,104 2.02.01.01 Long-term Debt 13,211,572 12,551,104 2.02.01.01.01 Local Currency 5,365,421 2,357,579 2.02.01.01.02 Foreign Currency 7,846,151 10,193,525 2.02.02 Other Obligations 971,650 985,384 2.02.02.02 Other 971,650 985,384 2.02.02.02.06 Other Obligations 971,650 985,384 2.02.03 Deferred Taxes 176,141 188,320 2.02.03.01 Deferred Income Tax and Social Contribution 176,141 188,320 2.02.04 Provisions 1,298,913 1,206,240 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 1,047,498 974,460 2.02.04.01.01 Tax Risk Provisions 191,456 191,268 2.02.04.01.02 Social Security and Labor Risk Provisions 272,754 217,495 2.02.04.01.04 Civil Risk Provision 62,298 43,068 2.02.04.01.05 Contingent Liabilities 520,990 522,629 2.02.04.02 Other Provisons 251,415 231,780 2.02.04.02.04 Employee Benefits Provisions 251,415 231,780 13 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Quarter Previous Year 2.03 Shareholders' Equity 12,861,252 13,835,853 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves (709,685) (3,940,955) 2.03.02.01 Goodwill on the Shares Issuance 166,192 174,014 2.03.02.04 Granted Options 194,613 160,323 2.03.02.05 Treasury Shares (723,856) (3,947,933) 2.03.02.07 Gain on Disposal of Shares (39,059) 2.03.02.08 Goodwill on Acquisition of Non-Controlling Shareholders (47,417) 2.03.02.09 Acquisition of Non-Controlling Shareholders (240,883) 2.03.04 Profit Reserves 1,754,636 6,076,775 2.03.04.01 Legal Reserves 540,177 540,177 2.03.04.02 Statutory Reserves 646,601 5,019,408 2.03.04.07 Tax Incentives Reserve 567,858 517,190 2.03.05 Accumulated Earnings / Loss 19,000 - 2.03.08 Other Comprehensive Income (965,706) (1,079,514) 2.03.08.01 Derivative Financial Instruments (297,028) (1,123,196) 2.03.08.02 Financial Instrument (Available for Sale) (8,466) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency 32,277 2.03.08.04 Actuarial Losses 27,404 19,871 2.03.09 Non-controlling Interest 302,536 319,076 14 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Quarter 04.01.16 to 06.30.16 Accumulated Current Year 01.01.16 to 06.30.16 Previous Quarter 04.01.15 to 06.30.15 Accumulated Previous Year 01.01.15 to 06.30.15 3.01 Net Sales 8,514,568 16,634,898 7,912,531 14,960,876 3.02 Cost of Goods Sold (6,596,310) (12,685,915) (5,387,933) (10,272,597) 3.03 Gross Profit 1,918,258 3,948,983 2,524,598 4,688,279 3.04 Operating (Expenses) Income (1,389,484) (2,765,181) (1,466,783) (2,989,558) 3.04.01 Selling (1,230,100) (2,437,720) (1,154,360) (2,237,959) 3.04.02 General and Administrative (142,265) (276,060) (114,876) (222,417) 3.04.04 Other Operating Income 89,331 135,882 30,101 45,109 3.04.05 Other Operating Expenses (111,035) (204,009) (219,216) (507,215) 3.04.06 Income from Associates and Joint Ventures 4,585 16,726 (8,432) (67,076) 3.05 Income Before Financial and Tax Results 528,774 1,183,802 1,057,815 1,698,721 3.06 Financial Results (503,692) (1,107,982) (656,626) (764,171) 3.06.01 Financial Income 834,378 1,787,449 (345,295) 1,531,382 3.06.02 Financial Expenses (1,338,070) (2,895,431) (311,331) (2,295,553) 3.07 Income Before Taxes 25,082 75,820 401,189 934,550 3.08 Income and Social Contribution (7,964) (17,279) (28,682) (100,368) 3.08.01 Current (168,037) (277,514) 661 (9,744) 3.08.02 Deferred 160,073 260,235 (29,343) (90,624) 3.09 Net Income from Continued Operations 17,118 58,541 372,507 834,182 3.10 Net Income from Discontinued Operations - - (10,051) (7,072) 3.10.01 Net Income/Loss of Discontinued Operations, Net - - (10,051) (7,072) 3.11 Net Income 17,118 58,541 362,456 827,110 3.11.01 Attributable to: Controlling Shareholders 30,606 69,668 354,407 819,013 3.11.02 Attributable to: Non-controlling Interest (11,127) 8,049 8,097 3.99 Earnings per share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 0.02127 0.07274 0.42501 0.96985 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 0.02127 0.07273 0.42468 0.96909 15 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Consolidated FS / Statement of Income (in thousands of Brazilian Reais) Account Code Account Description Current Quarter 04.01.16 to 06.30.16 Accumulated Current Year 01.01.16 to 06.30.16 Previous Quarter 04.01.15 to 06.30.15 Accumulated Previous Year 01.01.15 to 06.30.15 4.01 Net Income 17,118 58,541 362,456 827,110 4.02 Other Comprehensive Income (92,738) 113,808 191,100 (52,068) 4.02.01 Gains (Losses) in Foreign Currency Translation Adjustments (655,307) (39,490) 111,268 4.02.02 Unrealized Gains (Losses) in Available for Sale Marketable Securities (104,598) 1,699 18,223 4.02.03 Taxes on unrealized gains (losses) on investments on available for sale 21,016 40,012 (102) (67) 4.02.04 Unrealized gains (losses) on cash flow hedge 451,813 1,250,347 334,712 (289,803) 4.02.05 Taxes on unrealized gains (losses) on cash flow hedge (424,179) (110,206) 99,337 4.02.06 Actuarial gains (losses) on pension and post-employment plans 5,705 11,415 6,798 13,596 4.02.07 Taxes on realized gains (losses) on pension post-employment plans (3,882) (2,311) (4,622) 4.03 Comprehensive Income (75,620) 172,349 553,556 775,042 4.03.01 Attributable to: BRF Shareholders (62,132) 183,476 545,507 766,945 4.03.02 Attributable to: Non-Controlling Shareholders (11,127) 8,049 8,097 16 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Consolidated FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.16 to Accumulated Previous Year 01.01.15 to 6.01 Net Cash Provided by Operating Activities 2,249,160 6.01.01 Cash from Operations (157,936) 3,039,965 6.01.01.01 Net Income for the Period 69,668 826,085 6.01.01.02 Non-controlling Interest (11,127) 8,097 6.01.01.03 Depreciation and Amortization 455,021 374,853 6.01.01.04 Depreciation and Depletion of Biological Assets 318,737 265,601 6.01.01.05 Results on Disposals of Property, Plant and Equipments 8,413 15,399 6.01.01.06 Gain on the Acquisition of Equity Interest - 6.01.01.07 Deferred Income Tax (260,235) 90,624 6.01.01.08 Provision for Tax, Civil and Labor Risks 134,602 40,786 6.01.01.09 Other Provisions (28,254) 230,912 6.01.01.10 Interest and Exchange Rate Variations 1,120,532 6.01.01.11 Equity Pick-Up (16,726) 67,076 6.01.02 Changes in Operating Assets and Liabilities 121,543 (783,072) 6.01.02.01 Trade Accounts Receivable 947,681 112,321 6.01.02.02 Inventories (355,414) (495,109) 6.01.02.03 Trade Accounts Payable 316,669 705,055 6.01.02.04 Supply Chain Finance (430,968) - 6.01.02.05 Payment of Tax, Civil and Labor Risks Provisions (81,394) 6.01.02.06 Others Rights and Obligations (542,304) (35,197) 6.01.02.07 Investment in Held for Trading Securities (154,384) 6.01.02.08 Redemption of Held for Trading Securities 610,902 163,467 6.01.02.11 Other Financial Assets and Liabilities 1,079,563 (523,729) 6.01.02.12 Payment of Interest (470,895) (369,409) 6.01.02.13 Payment of Income Tax and Social Contribution (3,917) 6.01.02.14 Interest on Shareholders' Equity Received 11,618 14,834 6.01.02.15 Biological Assets - Current (298,807) (115,610) 6.01.02.16 Interest Received (3,573) - 6.01.03 Other - (7,733) 6.01.03.01 Net Cash Provided by Operating Activities from Discontinued Operations - 2,420 6.01.03.02 Cash and Cash Equivalents from Discontinued Operations - (10,153) 6.02 Net Cash Provided by Investing Activities (885,586) 6.02.03 Investment in Available for Sale Securities - (1,100) 6.02.04 Redemptions of Available for Sale Securities - 72,742 6.02.05 Redemptions of Restricted Cash (Investments) 1,184,024 (11,934) 6.02.06 Additions to Property, Plant and Equipment (579,359) 6.02.07 Receivable from Disposals of Property, Plant and Equipment 79,666 82,348 6.02.09 Additions to Intangible (50,031) (24,411) 6.02.10 Additions to Biological Assets - Non-current (276,531) 6.02.11 Investments in Associates and Joint Venturies (60,749) 6.02.12 Business Combination, net of cash (74,287) 6.02.17 Net Cash Applied in Investing Activities from Discontinued Operations - (12,305) 6.03 Net Cash Provided by Financing Activities 2,555,753 (3,188,082) 6.03.01 Proceeds from Debt Issuance 5,019,228 3,197,716 6.03.02 Payment of Debt (1,261,641) (4,657,612) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (463,254) 6.03.06 Treasury Shares Acquisition (543,258) (1,292,293) 6.03.07 Treasury Shares Disposal 4,475 27,361 6.04 Exchange Rate Variation on Cash and Cash Equivalents 452,655 6.05 Decrease (Increase) in Cash and Cash Equivalents (1,371,853) 6.05.01 At the Beginning of the Period 5,362,890 6,006,942 6.05.02 At the End of the Period 4,630,909 4,635,089 17 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Consolidated FS / Statement of Cash Flow (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity Participation of Non-Controlling Shareholders Total Shareholders' Equity 5.01 Balance at January 1, 2016 12,460,471 (3,940,955) 6,076,775 - (1,079,514) 13,516,777 319,076 13,835,853 5.03 Opening Balance Adjusted 12,460,471 (3,940,955) 6,076,775 - (1,079,514) 13,516,777 319,076 13,835,853 5.04 Share-based Payments - 3,231,270 (4,372,807) - - (1,141,537) (5,413) (1,146,950) 5.04.03 Options Granted - 34,290 - - - 34,290 - 34,290 5.04.04 Treasury Shares Acquired - (543,258) - - - (543,258) - (543,258) 5.04.05 Treasury Shares Sold - 5,953 - - - 5,953 - 5,953 5.04.06 Dividends - - (98,210) - - (98,210) - (98,210) 5.04.07 Interest on Shareholders' Equity - - (513,215) - - (513,215) - (513,215) 5.04.08 Gain on Disposal of Shares - (1,478) - - - (1,478) - (1,478) 5.04.09 Treasury Shares Canceled - 3,761,382 (3,761,382) - 5.04.10 Valuation of Shares - (7,822) - - - (7,822) - (7,822) 5.04.11 Options Canceled - (17,797) - - - (17,797) - (17,797) 5.04.13 Participation of Non-Controlling Shareholders' - (5,413) (5,413) 5.05 Total Comprehensive Income - - - 69,668 113,808 183,476 (11,127) 172,349 5.05.01 Net Income for the Period - - - 69,668 - 69,668 (11,127) 58,541 5.05.02 Other Comprehensive Income - 113,808 113,808 - 113,808 5.05.02.01 Financial Instruments Adjustments - 1,250,347 1,250,347 - 1,250,347 5.05.02.02 Tax on Financial Instruments Adjustments - (424,179) (424,179) - (424,179) 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - (104,598) (104,598) - (104,598) 5.05.02.07 Tax on Unrealized Loss in Available for Sale Marketable Securities - 40,012 40,012 - 40,012 5.05.02.08 Actuarial Gains on Pension and Post-employment Plans - 7,533 7,533 - 7,533 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (655,307) (655,307) - (655,307) 5.06 Statements of Changes in Shareholders' Equity - - 50,668 (50,668) - 5.06.08 Tax Incentives Reserve - - 50,668 (50,668) - 5.07 Balance at June 30, 2016 12,460,471 (709,685) 1,754,636 19,000 (965,706) 12,558,716 302,536 12,861,252 18 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2016 to 06/30/2016 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity Participation of Non-Controlling Shareholders Total Shareholders' Equity 5.01 Balance at January 1, 2015 12,460,471 (195,428) 3,945,825 - (620,391) 15,590,477 99,466 15,689,943 5.03 Opening Balance Adjusted 12,460,471 (195,428) 3,945,825 - (620,391) 15,590,477 99,466 15,689,943 5.04 Share-based Payments - (1,403,152) - (425,859) - (1,829,011) 161,281 (1,667,730) 5.04.03 Options Granted - 9,633 - - - 9,633 - 9,633 5.04.04 Treasury Shares Acquired - (1,292,293) - - - (1,292,293) - (1,292,293) 5.04.05 Treasury Shares Sold - 40,096 - - - 40,096 - 40,096 5.04.07 Interest on Shareholders' Equity - - - (425,859) - (425,859) - (425,859) 5.04.08 Gain on Disposal of Shares - (12,735) - - - (12,735) - (12,735) 5.04.10 Valuation of shares - 111,248 - - - 111,248 - 111,248 5.04.12 Acquisition of Non-Controlling Entities - (259,101) - - - (259,101) - (259,101) 5.04.13 Participation of Non-Controlling Shareholders' - 161,281 161,281 5.05 Total Comprehensive Income - - - 819,013 (52,068) 766,945 8,097 775,042 5.05.01 Net Income for the Period - - - 819,013 - 819,013 8,097 827,110 5.05.02 Other Comprehensive Income - (52,068) (52,068) - (52,068) 5.05.02.01 Financial Instruments Adjustments - (289,803) (289,803) - (289,803) 5.05.02.02 Tax on Financial Instruments Adjustments - 99,337 99,337 - 99,337 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - 18,223 18,223 - 18,223 5.05.02.07 Tax on Unrealized Gain in Available for Sale Marketable Securities - (67) (67) - (67) 5.05.02.08 Actuarial gains on pension and post-employment plans - 8,974 8,974 - 8,974 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - 111,268 111,268 - 111,268 5.06 Statements of Changes in Shareholders' Equity - - 54,087 (54,087) - 5.06.08 Tax Incentives Reserve - - 54,087 (54,087) - 5.07 Balance at June 30, 2015 12,460,471 (1,598,580) 3,999,912 339,067 (672,459) 14,528,411 268,844 14,797,255 19 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2015 to 06/30/2015 (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.16 to Accumulated Previous Year 01.01.15 to 7.01 Revenues 18,995,955 16,641,627 7.01.01 Sales of Goods, Products and Services 18,153,527 16,449,234 7.01.02 Other Income (45,935) (265,317) 7.01.03 Revenue Related to Construction of Own Assets 848,647 524,093 7.01.04 (Provision) Reversal for Doubtful Accounts Reversal 39,716 (66,383) 7.02 Raw Material Acquired from Third Parties (10,139,816) 7.02.01 Costs of Products and Goods Sold (8,113,028) 7.02.02 Materials, Energy, Third Parties Services and Other (2,024,057) 7.02.03 Recovery of Assets Values (8,121) (2,731) 7.03 Gross Added Value 6,208,868 6,501,811 7.04 Retentions (773,758) (640,454) 7.04.01 Depreciation, Amortization and Exhaustion (773,758) (640,454) 7.05 Net Added Value 5,435,110 5,861,357 7.06 Received from Third Parties 1,804,791 1,464,967 7.06.01 Equity Pick-Up 16,726 (67,076) 7.06.02 Financial Income 1,787,449 1,531,382 7.06.03 Other 616 661 7.07 Added Value to be Distributed 7,239,901 7,326,324 7.08 Distribution of Added Value 7,239,901 7,326,324 7.08.01 Payroll 2,349,614 2,210,388 7.08.01.01 Salaries 1,810,074 1,734,228 7.08.01.02 Benefits 430,102 373,754 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 109,438 102,406 7.08.02 Taxes, Fees and Contributions 1,748,946 1,823,403 7.08.02.01 Federal 942,210 1,023,969 7.08.02.02 State 784,722 779,562 7.08.02.03 Municipal 22,014 19,872 7.08.03 Capital Remuneration from Third Parties 3,082,800 2,458,351 7.08.03.01 Interests 2,914,313 2,305,115 7.08.03.02 Rents 168,487 153,236 7.08.04 Interest on Own Capital 58,541 834,182 7.08.04.01 Interest on Shareholders' Equity 513,215 425,859 7.08.04.02 Dividends 98,210 - 7.08.04.03 Retained Earnings (541,757) 400,226 7.08.04.04 Non-Controlling Interest (11,127) 8,097 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Consolidated FS / Statement of Value Added (in thousands of Brazilian Reais) 1. COMPANY’S OPERATIONS BRF S.A. (“BRF”) and its consolidated subsidiaries (collectively the “Company”) it is a multinational Brazilian company, owns a comprehensive and diverse portfolio of products, which globally acts as one of the world's largest producers of foods. With a focus on raising, producing and slaughtering of poultry and pork for processing, production and sale of fresh meat, processed products, pasta, sauce, mayonnaise, frozen vegetables and soybean by-products, among which the following are highlighted: · Whole chickens and frozen cuts of chicken, turkey and pork; · Ham products, bologna, sausages, frankfurters and other smoked products; · Hamburgers, breaded meat products and meatballs; · Lasagnas, pizzas, cheese breads, pies and frozen vegetables; · Margarine, sauces and mayonnaise; and · Soy meal and refined soy flour, as well as animal feed. BRF is a public company, listed on the New Market of Brazilian Securities, Commodities & Futures Exchange (“BM&FBOVESPA”), under the ticker BRFS3, and listed on the New York Stock Exchange (“NYSE”), under the ticker BRFS. Its headquarters are located at 475, Rua Jorge Tzachel in the City of Itajaí, State of Santa Catarina. Our portfolio strategy is focused on creating new, convenient, practical and healthy products for our consumers based on their needs. We seek to achieve that goal through strong innovation to provide us with increasing value-added items that will differentiate us from our competitors and strengthen our brands. The Company's business model is by means of a vertical and integrated production system, which are distributed through an extensive distribution network, reaching the 5 continents, to meet the supermarkets, retail stores, wholesalers, restaurants and other institutional customers. In addition, our facilities are strategically located near to their raw material suppliers or its main consumption centers. The Company has as main brands Sadia, Perdigão, Qualy, Chester®, Perdix and Paty that are highly recognized, especially in Brazil, Argentina and the Middle East. Since 2016, Company´s activities were organizes into 7 operating segments, due to the importance and growth potential of Africa region, which now has the same autonomy and organizational structure of other regions. Thus, the segments have presented as follows: Brazil, Latin America (“LATAM”), Europe, Middle East and North of Africa (“MENA”), Asia, Africa and Other Segments (note 5). 55 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Interest in subsidiaries % equity interest Entity Main activity Country Participation Accounting method 12.31.15 Avipal Centro-Oeste S.A. (a) Industrialization and commercialization of milk Brazil Direct Consolidated 100.00% 100.00% BRF GmbH Holding Austria Direct Consolidated 100.00% 100.00% Al Khan Foodstuff LLC ("AKF") (k) Import, commercialization and distribution of products Oman Indirect Consolidated 70.00% 40.00% Al-Wafi Food Products Factory LLC (l) Industrialization and commercialization of products United Arab Emirates Indirect Consolidated 49.00% 49.00% Alimentos Calchaquí Productos 7 S.A. (i) Industrialization and commercialization of products Argentina Indirect Consolidated 95.00% - Badi Ltd. Holding United Arab Emirates Indirect Consolidated 100.00% 100.00% Al-Wafi Al-Takamol International for Foods Products Import and commercialization of products Saudi Arabia Indirect Consolidated 75.00% 75.00% BRF Al Yasra Food K.S.C.C. ("BRF AFC") Import, commercialization and distribution of products Kuwait Indirect Consolidated 75.00% 75.00% BRF Foods GmbH Industralization, import and commercialization of products Austria Indirect Consolidated 100.00% 100.00% BRF Foods LLC Import and commercialization of products Russia Indirect Consolidated 90.00% 90.00% BRF France SARL Marketing and logistics services France Indirect Consolidated 100.00% 100.00% BRF Global Company Nigeria Ltd. Marketing and logistics services Nigeria Indirect Consolidated 99.00% 99.00% BRF Global Company South Africa Proprietary Ltd. Import and commercialization of products South Africa Indirect Consolidated 100.00% 100.00% BRF Global Company Nigeria Ltd. Marketing and logistics services Nigeria Indirect Consolidated 1.00% 1.00% BRF Global GmbH (b) Holding and trading Austria Indirect Consolidated 100.00% 100.00% Qualy 5201 B.V. (b) Import, commercialization of products and holding The Netherlands Indirect Consolidated 100.00% 100.00% Xamol Consultores Serviços Ltda. Import and commercialization of products Portugal Indirect Consolidated 100.00% 100.00% BRF Japan KK Marketing and logistics services Japan Indirect Consolidated 100.00% 100.00% BRF Korea LLC Marketing and logistics services Korea Indirect Consolidated 100.00% 100.00% BRF Malaysia Sdn Bhd (j) Marketing and logistics services Malaysia Indireta Consolidated 100.00% - BRF Shanghai Management Consulting Co. Ltd. Advisory and related services China Indirect Consolidated 100.00% 100.00% BRF Shanghai Trading Co. Ltd. Commercialization and distribution of products China Indirect Consolidated 100.00% 100.00% BRF Singapore PTE Ltd. Marketing and logistics services Singapore Indirect Consolidated 100.00% 100.00% BRF Germany GmbH Import and commercialization of products Germany Indirect Consolidated 100.00% 100.00% BRF Holland B.V. Import and commercialization of products The Netherlands Indirect Consolidated 100.00% 100.00% Alimentos Calchaqui Productos S.A. (i) Industrialization and commercialization of products Argentina Indirect Consolidated 5.00% - BRF B.V. Industrialization, import and commercialization of products The Netherlands Indirect Consolidated 100.00% 100.00% BRF Hungary LLC Import and commercialization of products Hungary Indirect Consolidated 100.00% 100.00% BRF Iberia Alimentos SL Import and commercialization of products Spain Indirect Consolidated 100.00% 100.00% BRF Invicta Ltd. Import, commercialization and distribution of products England Indirect Consolidated 62.00% 62.00% Invicta Food Products Ltd. Import and commercialization of products England Indirect Consolidated 100.00% 100.00% BRF Wrexham Ltd. Industrialization, import and commercialization of products England Indirect Consolidated 100.00% 100.00% Invicta Food Group Ltd. (b) Import, commercialization and distribution of products England Indirect Consolidated 100.00% 100.00% Invicta Foods Ltd. Import, commercialization and distribution of products England Indirect Consolidated 100.00% 100.00% Invicta Foodservice Ltd. Import, commercialization and distribution of products England Indirect Consolidated 100.00% 100.00% Universal Meats (UK) Ltd. (b) (e) Import, Industrialization, commercialization and distribution of products England Indirect Consolidated 100.00% - BRF Italia SPA Import and commercialization of products Italy Indirect Consolidated 67.00% 67.00% Compañía Paraguaya Comercial S.A. (f) Import and commercialization of products Paraguay Indirect Consolidated 99.00% - Eclipse Holding Cöoperatief U.A. (h) Holding Argentina Indirect Consolidated 50.00% - Buenos Aires Fortune S.A. (h) Holding Argentina Indirect Consolidated 5.00% - Cabaña San Nestor S.A. (h) Rearing and fattening of porks Argentina Indirect Consolidated 43.33% - Eporpan S.A. (h) Rearing and fattening of porks Argentina Indirect Consolidated 13.32% - Campo Austral S.A. (h) Industrialization and commercialization of products Argentina Indirect Consolidated 65.50% - Degesa Argentina S.A. (h) Rearing and fattening of porks Argentina Indirect Consolidated 4.99% - Itega S.A. (h) Holding Argentina Indirect Consolidated 96.00% - Porcinos Cordobeses S.A. (h) Rearing and fattening of porks Argentina Indirect Consolidated 51.04% - Eclipse Latam Holdings (h) Holding Argentina Indirect Consolidated 100.00% - Buenos Aires Fortune S.A. (h) Holding Argentina Indirect Consolidated 95.00% - Cabaña San Nestor S.A. (h) Rearing and fattening of porks Argentina Indirect Consolidated 2.76% - Campo Austral S.A. (h) Industrialization and commercialization of products Argentina Indirect Consolidated 34.50% - Degesa Argentina S.A. (h) Rearing and fattening of porks Argentina Indirect Consolidated 95.01% - Eporpan S.A. (h) Rearing and fattening of porks Argentina Indirect Consolidated 51.07% - Hibridos Argentinos S.A. (h) Rearing and fattening of porks Argentina Indirect Consolidated 95.00% - Indústria Frigorífico Expork S.A. (h) Slaughtering Argentina Indirect Consolidated 78.52% - Itega S.A. (h) Holding Argentina Indirect Consolidated 4.00% - Porcinos Cordobeses S.A. (h) Rearing and fattening of porks Argentina Indirect Consolidated 14.34% - Porcinos Cordobeses S.A. (h) Rearing and fattening of porks Argentina Indirect Consolidated 5.88% - Eporpan S.A. (h) Rearing and fattening of porks Argentina Indirect Consolidated 35.61% - Cabaña San Nestor S.A. (h) Rearing and fattening of porks Argentina Indirect Consolidated 53.91% - Hibridos Argentinos S.A. (h) Rearing and fattening of porks Argentina Indirect Consolidated 5.00% - Porcinos Cordobeses S.A. (h) Rearing and fattening of porks Argentina Indirect Consolidated 28.74% - Indústria Frigorífico Expork S.A. (h) Slaughtering Argentina Indirect Consolidated 21.48% - Federal Foods LLC (c) Import, commercialization and distribution of products United Arab Emirates Indirect Consolidated 49.00% 49.00% Federal Foods Omã (a) Import, commercialization and distribution of products Oman Indirect Consolidated 49.00% 49.00% Federal Foods Qatar Import, commercialization and distribution of products Qatar Indirect Consolidated 49.00% 49.00% Golden Foods Poultry Limited (d) Holding Thailand Indirect Consolidated 48.52% - Golden Poultry Siam Limited (d) Holding Thailand Indirect Consolidated 51.84% - Golden Poultry Siam Limited (d) Holding Thailand Indirect Consolidated 48.16% - BRF Thailand Limited (d) Import, Industrialization, commercialization and distribution of products Thailand Indirect Consolidated 100.00% - BRF Feed Thailand Limited (d) Import, Industrialization, commercialization and distribution of products Thailand Indirect Consolidated 100.00% - Golden Foods Sales (Europe) Limited (d) Holding e trading Thailand Indirect Consolidated 100.00% - Golden Quality Foods Europe BV (d) Import, commercialization and distribution of products Thailand Indirect Consolidated 100.00% - Golden Quality Foods Netherlands BV (d) Import, commercialization and distribution of products Thailand Indirect Consolidated 100.00% - Golden Foods Siam Europe Limited (b) (d) Import, commercialization and distribution of products Thailand Indirect Consolidated 100.00% - Perdigão Europe Lda. Import and commercialization of products Portugal Indirect Consolidated 100.00% 100.00% Perdigão International Ltd. Import and commercialization of products Cayman Island Indirect Consolidated 100.00% 100.00% BFF International Ltd. Financial fundraising Cayman Island Indirect Consolidated 100.00% 100.00% Highline International (a) Financial fundraising Cayman Island Indirect Consolidated 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile Indirect Consolidated 40.00% 40.00% Sadia Foods GmbH (a) Import and commercialization of products Germany Indirect Consolidated 100.00% 100.00% BRF Foods LLC Import and commercialization of products Russia Indirect Consolidated 10.00% 10.00% SATS BRF Food PTE Ltd. Import, industrialization, commercialization and distribution of products Singapore Joint venture Equity pick-up 49.00% 49.00% Wellax Food Logistics C.P.A.S.U. Lda. Import and commercialization of products Portugal Indirect Consolidated 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. (a) Industrialization and commercializations of dairy products Argentina Direct Consolidated 98.26% 98.26% K&S Alimentos S.A. (g) Industrialization and commercialization of products Brazil Affiliate Consolidated 100.00% 49.00% PP-BIO Administração de bem próprio S.A. Management of assets Brazil Affiliate Equity pick-up 33.33% 33.33% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil Direct Consolidated 99.99% 99.99% Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercialization of products Brazil Indirect Consolidated 99.99% 99.99% PR-SAD Administração de bem próprio S.A. Management of assets Brazil Affiliate Equity pick-up 33.33% 33.33% 56 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) % equity interest Entity Main activity Country Participation Accounting method 12.31.15 Quickfood S.A. Industrialization and commercialization of products Argentina Direct Consolidated 90.05% 90.05% Sadia Alimentos S.A. Holding Argentina Direct Consolidated 43.10% 43.10% Avex S.A. Industrialization and commercialization of products Argentina Indirect Consolidated 33.98% 33.98% Sadia International Ltd. Import and commercialization of products Cayman Island Direct Consolidated 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile Indirect Consolidated 60.00% 60.00% Sadia Uruguay S.A. Import and commercialization of products Uruguay Indirect Consolidated 5.10% 5.10% Avex S.A. Industrialization and commercialization of products Argentina Indirect Consolidated 66.02% 66.02% Compañía Paraguaya Comercial S.A. (f) Import and commercialization of products Paraguay Indirect Consolidated 1.00% - Sadia Alimentos S.A. Holding Argentina Indirect Consolidated 56.90% 56.90% Sadia Overseas Ltd. Financial fundraising Cayman Island Direct Consolidated 100.00% 100.00% Sadia Uruguay S.A. Import and commercialization of products Uruguay Direct Consolidated 94.90% 94.90% UP Alimentos Ltda. Industrialization and commercialization of products Brazil Affiliate Equity pick-up 50.00% 50.00% Vip S.A. Emp. Part. Imobiliárias Commercialization of owned real state Brazil Direct Consolidated 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. (a) Industrialization and commercialization of dairy products Argentina Indirect Consolidated 1.74% 1.74% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil Indirect Consolidated 0.01% 0.01% Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercialization of products Brazil Indirect Consolidated 0.01% 0.01% (a) Dormant subsidiaries. (b) The wholly-owned subsidiary BRF Global GmbH started to operate as a trading in the European market as from May 1, 2013. In addition, it owns 101 direct subsidiaries in Madeira, Portugal, with an investment of R$8,070 as of March 31, 2016 (R$4,046 as of December 31, 2015) and a direct subsidiary in Den Bosch, The Netherlands, denominated Qualy 20 with an investment of R$7,987 as of March 31, 2016 (R$8,162 as of December 31, 2015). The wholly-owned subsidiary Qualy 5201 B.V. owns 212 subsidiaries in The Netherlands being the amount of this investment of R$26,864 as of March 31, 2016 (R$22,258 as of December 31, 2015). The indirect subsidiary Invicta Food Group Ltd. owns 120 direct subsidiaries in Ashford, England, with an investment of R$141,705 as of March 31, 2016 (R$161,197 as of December 31, 2015). The indirect subsidiary Universal Meats (UK) Ltd. owns 99 direct subsidiaries in Ashford, England. The indirect subsidiary Golden Foods Siam Europe Ltd. (GFE) owns 32 direct subsidiaries in London, England. The purpose of these 2 subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey meat import quotas. (c) The company owns 49% of equity interest with rights for 60% of the dividends, permitted by the Federal Law 8/1984, which is effective in the United Arab Emirates and according to the shareholder’s agreement, as well as 100% of the economic rights resulting in the consolidation of this wholly owned subsidiary. (d) On January 26, 2016 acquisition of 48.52% of equity interest in Golden Foods Poultry Limited and 48.16% of equity interest in Golden Poultry Siam Limited. The company, according to the shareholder’s agreement, owns substantial part of the economic rights of such entities. In addition, on January 26, 2016, acquisition of 100% of equity interest in Golden Foods Sales (Europe) Limited and Golden Foods Siam Europe Limited. (e) On February 01, 2016, acquisition of 100% of equity interest in Universal Meats (UK) Ltd. (f) On February 25, 2016, acquisition of 100% of equity interest in Compañía Paraguaya Comercial S.A. (g) On March, 18, 2016, the Company acquired the remaining equity interest and thus holds 100% of equity interest in K&S Alimentos S.A. (h) On April 13, 2016, acquisition of 50% of equity interest in Eclipse Holding Cöoperatief UA and its subsidiaries. (i) On May 10, 2016, acquisition of 100% of equity interest in Alimentos Calchaquí Productos 7 S.A (j) On June 10, 2016, establishment of BRF Malaysia Snd Bhd with 100% of equity interest. (k) On June 20, 2016, acquisition of 30% of equity interest, becoming the holder of 70% of equity interest with rights for 99% of the dividends, permitted by the Federal Law, which is effective in the Sultanate of Oman and according to the shareholder’s agreement, as well as 100% of the economic rights resulting in the consolidation of this wholly owned subsidiary. (l) The company owns 49% of equity interest with rights for 90% of the dividends, permitted by the Federal Law 8/1984, which is effective in the United Arab Emirates and according to the shareholder’s agreement, as well as 100% of the economic rights resulting in the consolidation of this wholly owned subsidiary. 57 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2016 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Step acquisition – Al Khan Foodstuff
